During 1918 George H. West was superintendent of the law and order department of the New York Civic League. It seems to have been his duty when he received information as to vice and immorality in a community to convey it to the authorities and ask them to look into the matter. Charles Pecue had a saloon in Granville until September thirtieth, when his license expired. He then moved to a small building in the same town, which had formerly been a saloon, and used it as a restaurant and poolroom. He was a married man with children, and he and his family lived in a house next door. West had not been in Granville for three or four years and seems to have had no personal knowledge of conditions there. He was not acquainted with Pecue. Late in October he received a letter from a Mrs. Collins, so far as appears, an entire stranger to him, stating that "a Mr. Pecue, who kept a saloon near the railroad crossing, has been and is keeping a disorderly *Page 319 
house." A few days later a second letter reached him from the same Mrs. Collins. Again it contained charges against Pecue. "The following information is received. * * * Charles Pecue, Potter Avenue, who kept a saloon, is keeping girls for immoral purposes. One was taken to the hospital sick and another taken into the hospital off the street." There was this much basis for this gossip. A servant, employed in the Pecue residence, went to the hospital at her brother's request, suffering from an attack of influenza. Otherwise it was wholly false. Nevertheless, although the second letter did not even purport to be based upon what Mrs. Collins herself knew, without making the slightest investigation; without stating that he was acting on information which he had not verified or attempted to verify; speaking as of his own personal knowledge, West wrote and sent to the district attorney of Washington county a letter containing: "Charles Pecue, Potter Avenue, formerly proprietor of a saloon, has been and is keeping girls for immoral purposes. One was taken to the hospital sick and another taken to the hospital off the street. The place is in Granville, Washington County, New York."
This action was brought to recover damages for libel. At the close of the trial a nonsuit was granted on the ground that the communication so made was privileged and the plaintiff had failed to show the necessary malice on the part of the defendant. This result was affirmed in the Appellate Division by a divided court. It is now said that not only was the theory of the trial judge right, but that he should have gone further. He should have held that under the circumstances the letter was absolutely privileged, and that malice in making the charge was immaterial.
Doubtless there are cases where a false charge may be safely made, no matter how great the personal malice of the writer. They are few. One, however, relates to words published in the course of judicial proceedings. *Page 320 
As to such words there often exists an absolute privilege founded on the supposed requirements of public policy. But while the principle is generally recognized, its application is frequently in doubt. Courts differ as to what constitutes a judicial proceeding within the rule. Is a complaint made or information given to a district attorney of an alleged crime within its compass? Some courts, believing that the general interest requires the utmost freedom in such matters, have held that it is. (Matter of Quarles and Butler, 158 U.S. 532; Vogel v.Gruaz, 110 U.S. 311/Schultz v. Strauss, 127 Wis. 325;Wells v. Too-good, 165 Mich. 677; Oliver v. Pate,43 Ind. 132; Gabriel v. McMullin, 127 Iowa 426.) Others seem doubtful. (McDavitt v. Boyer, 169 Ill. 475, 483, 485;Chapman v. Battle, 124 Ga. 574.) Elsewhere, while the cases cited do not always definitely determine the question, the inclination seems to be to decide that under such circumstances the privilege is not absolute, but qualified. (Flanagan v.McLane, 87 Conn. 220; Robinson v. Van Auken, 190 Mass. 161;Bunton v. Worley, 4 Bibb [Ky.], 38; Brinsfield v. Howeth,107 Md. 278; Hancock v. Blackwell, 139 Mo. 440; Miller v.Nuckolls, 77 Ark. 64; Pierce v. Oard, 23 Neb. 828;Marshall v. Gunter, 6 Richard. L. [S.C.] 419; Briggs v.Byrd, 34 N.C. 377; Sands v. Robison, 12 Smedes  M. [Miss.] 704.)
In New York we find no controlling authority. In Hastings v.Lusk (22 Wend. 410, 417) Chancellor WALWORTH, speaking of absolute privilege, says it extends to complaints made to grand juries and magistrates, charging persons with crime. Here no action for slander will lie "although express malice as well as the absolute falsity of the charge can be established by proof." In these cases, however, a proceeding in court is in progress or is about to be initiated. In Thorn v. Blanchard (5 Johns. 508) the majority of the Court of Errors thought the same rule applicable to complaints made to the Council of Appointment to obtain the removal of a *Page 321 
district attorney. On the other hand, only qualified privilege attached to charges made against a customs officer to the secretary of the treasury in whom was vested the right of removal (Howard v. Thompson, 21 Wend. 319); or to a bishop having power to examine and redress grievances (O'Donaghue v.M'Govern, 23 Wend. 26); or to a constable asked to serve a process (Lathrop v. Hyde, 25 Wend. 448); or to a police officer (Smith v. Kerr, Edm. Sel. Cas. 190; affd., 1 Barb. 155); or to the governor on an application for a pardon (Andrews v. Gardiner, 224 N.Y. 440). A dictum of Judge FOLGER appears in Klinck v. Colby (46 N.Y. 427, 434) that "for the sake of public justice, charges and communications, which would otherwise be slanderous, are protected if made bona fide in the prosecution of an inquiry into a suspected crime." A statement not dissimilar in effect is found in Thorn v. Moser (1 Den. 488).
But while no authority controls us, the tendency of our courts is to restrict the rule of absolute privilege rather than to extend it. As has been pointed out, the English rule of complete immunity to counsel and witnesses in proceedings in court, with us is limited to these matters relevant to the proceedings in which they are engaged. We have said impliedly that the rule applies only to a proceeding in court or one before an officer having attributes similar to a court. It is not applied "to proceedings which, though official and public, are not in substance judicial," and it is "the tendency of courts to restrict the scope of absolute privilege in libel." (Andrews v.Gardiner, supra.)
In our opinion it should not be held that the rule of absolute privilege is applicable to the circumstances before us. It extends the rule beyond that of any case except possibly Thorn
v. Blanchard, the authority of which has been questioned. The complaint to the district attorney is not a judicial proceeding. In receiving it he has no *Page 322 
attributes similar to a court. It is his duty to investigate where crime is or where it may have been committed. But such was the duty of the police officer in Smith v. Kerr. Nor do we think that any rule of public policy requires a different conclusion. It may be that the words "actual malice" have a peculiar meaning in this connection. It may be, as Judge COWEN said, that whatever the actual ill-will, there can be no recovery if the complainant had reasonable ground to believe his charge was well founded. At least, as so limited, the public interest is not likely to suffer because proper complaints are checked by fear. And it is to the general advantage that the time of public officials should not be wasted in the investigation of false charges, made maliciously and without any probable ground to believe them true.
While not a case of absolute privilege, undoubtedly a qualified privilege attaches to information as to actual or suspected crime given by the citizen to a district attorney. (Klinck v.Colby, 46 N.Y. 427.) If so, one claiming to be injured must show that the reporter was actuated by malice. If no evidence be given warranting such a conclusion, the complaint should be dismissed. (Ashcroft v. Hammond, 197 N.Y. 488.) Malice, however, does not mean alone personal ill-will. It may also mean such a wanton and reckless disregard of the rights of another as is ill-will's equivalent. This means more than mere negligence or want of sound judgment. (Hesketh v. Brindle, 4 Times L.R. 199.) It means more than hasty or mistaken action. (Hemmens v.Nelson, 138 N.Y. 517.), If the defendant made the statements in good faith, believing them to be true, he will be protected, even if a man of wider reasoning powers or greater skill in sifting evidence would have hesitated. (Clark v. Molyneux, 3 Q.B. Div. 237.) So if he fairly and in good faith relies on hearsay (Lister v. Perryman, L.R. 4 H.L. 538), which often may reasonably induce action or belief. *Page 323 
If, however, the defendant knows the statement he makes is false, we need go no further. Again rumor may be so tenuous that the trier of fact might well decide that the statement of the defendant as to his belief in it and as to his good faith is discredited. Especially so if he reports it not as a rumor but as a statement of fact for which he vouches. "Mere reckless statements, or statements based on nothing in the way of information, are not protected." (Joseph v. Baars,142 Wis. 390.) Nor are statements made "with knowledge that they were untrue, or without caring whether they are true or false" (Clark v. Molyneux, 3 Q.B. Div. 237); or if one states "as true what he did not know to be true, recklessly, not taking the trouble to ascertain whether it was true or not and did this by reason of his objection" to certain places of amusement. (RoyalAquarium v. Parkinson, [1892] 1 Q.B. 431, 455.)
Is there any evidence from which a jury might infer such malice in the case before us? We think that there is. It is true the defendant says he had never met or heard of the plaintiff and bore him no personal ill-will. Doubtless this is so. But if the jury might fairly reach the conclusion that under the circumstances his action was reckless and wanton; that he made a false charge, not caring whether it was true or false; that he was guilty of more than mere negligence or bad judgment; that he did not act in good faith or because he in fact believed the plaintiff was guilty of the charges brought against him; then the complaint should not have been dismissed. We are not dealing with a case where a citizen transmits to a district attorney for his investigation information, suspicions, rumors, gossip, for what they are worth. Malice could not be inferred from such an act, nor would it evince bad faith or recklessness. We confine our decisions to the precise facts before us — to a false charge, made as of personal knowledge, based solely upon a statement from an unknown correspondent as to *Page 324 
information which she had received from some unknown source. Under such circumstances, malice, as we define the word, may be inferred.
The judgment appealed from should be reversed and a new trial granted, with costs to abide the event.